UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6939



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK RAY CHAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CR-04-67)


Submitted:   January 20, 2006             Decided:   February 8, 2006


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Derrick Ray Chavis appeals the district court’s order

denying his motion for correction of judgment, filed pursuant to

Fed. R. Crim. P. 36.      Chavis pleaded guilty, pursuant to a plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute more than fifty kilograms of cocaine and

more than fifty grams of crack cocaine, in violation of 21 U.S.C.

§§   841(a)(1),   846   (2000).    The    district   court   granted   the

Government’s motion for a downward departure and imposed a sentence

of 101 months of imprisonment.       In accordance with this court’s

recommendation in United States v. Hammoud, 378 F.3d 426 (4th Cir.

2004) (order), opinion issued by 381 F.3d 316 (4th Cir. 2004) (en

banc), vacated, 125 S. Ct. 1051 (2005), the court also stated an

alternate sentence of ninety months of imprisonment.          Chavis did

not appeal his conviction or sentence.        In March 2005, after the

period for filing an appeal expired, Chavis filed a motion for

correction of judgment, in which he sought to have the lower

alternate sentence implemented.     The district court concluded that

Rule 36 did not provide authority to modify Chavis’s sentence, and

that the court did not otherwise have jurisdiction to implement the

alternate sentence, and denied Chavis’s motion.        We affirm.

           This court has previously considered the authority of a

district court to modify a sentence under Rules 35 and 36.          United

States v. Fraley, 988 F.2d 4 (4th Cir. 1993).         Our review of the


                                  - 2 -
record leads us to conclude that, as in Fraley, here there was no

clerical error in the judgment, and “[w]hen the district court

unequivocally states a sentence and then imposes it, and the

sentence is not the product of error, the district court has no

authority to alter that sentence.”    Id. at 7.   Chavis’s assertion

that the phrasing of the district court’s alternate sentence was

erroneous because the words “unconstitutional in their entirety”

exceeded the scope of this court’s recommendation in Hammoud is

meritless.

          We therefore affirm the district court’s order denying

Chavis’s motion for correction of judgment.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -